Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benito Miranda Hernandez appeals the district court’s order denying his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Hernandez v. Virginia, No. 1:13-cv-00128-AJT-JFA (E.D. Va. filed Feb. 11; entered Feb. 12, 2013). See generally Bereano v. United States, 706 F.3d 568 (4th Cir.2013) (identifying parameters of coram nobis relief). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.